Citation Nr: 1706657	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  05-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to TDIU due to service-connected disabilities.  

In January 2009, the Board remanded the case for further development of the record.  In January 2012, the Board remanded the case for adjudication in light of an increase in the Veteran's service-connected disabilities.  In a June 2016 supplemental statement of the case, the RO continued the denial of entitlement to TDIU. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board notes that the Veteran received a November 2014 VA examination for service connection for arthritis in his right knee as secondary to his service-connected status post right knee lateral release disability.  The VA examiner found that the Veteran's right knee arthritis was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected right knee condition.  See November 2014 VA examination report.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a total disability rating based on individual unemployability due to his service-connected disabilities.  The Veteran is currently service-connected for headaches with associated dizziness and chronic fatigue at 50 percent; post-traumatic stress disorder with memory loss at 30 percent; degenerative arthritis, left knee associated with status post right lateral knee release at 10 percent, and status post right lateral knee release as noncompensable.  His combined service-connected disability evaluation is 70 percent.  Thus, he meets the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a). 

The Veteran was afforded a VA examination in January 2014.  The VA examiner noted that the Veteran described a progression in his service-connected headaches from earlier evaluations, resulting in moderate effects on the Veteran's daily activities.  The examiner found that the Veteran's service-connected headaches somewhat impacted his ability to work.  However, the examiner found that since the Veteran quit working in September 2004 mainly due to his non-service-connected back and neck problems, it was less likely as not that the Veteran's service-connected headaches would preclude him from obtaining and/or maintaining substantially gainful employment consistent with his educational and occupational experience. 

The January 2014 VA examiner also considered the Veteran's service-connected status post right knee lateral release disability.  The examiner noted that the Veteran complained of bilateral knee symptoms, but that he was not service-connected for his left knee.  The examiner found that the Veteran would be mildly to moderately (more moderate) affected with regard to physical type employment activities and mildly affected with regard to sedentary type employment activities.  The examiner opined that since the Veteran mainly quit working as a result of his non-service connected back problems, and because he was affected more by his non-service-connected neck and left knee, that the Veteran's service-connected right knee condition would less likely than not preclude him from obtaining and/or maintaining substantially gainful employment consistent with his educational and occupational experience. 

The Board finds that these opinions are inadequate.  The VA examiner reasoned that the Veteran was not precluded from obtaining employment based on his previous employment history, rather than considering whether the Veteran's service-connected disabilities alone would preclude him from securing and/or maintaining substantially gainful employment consistent with his educational and occupational history.  

Furthermore, the Board notes that Veteran has now been granted service connection for left knee degenerative arthritis, as secondary to his service-connected disability of status post right lateral knee release, evaluated at 10 percent.  See January 2015 rating decision.  As the record now reflects an increase in the Veteran's service-connected disabilities, the issue of TDIU must be remanded to the RO for adjudication. 

Thus, the Board remands the case so that a new VA examination and opinion can be obtained regarding whether the Veteran's service-connected disabilities alone would preclude him from obtaining and/or maintaining substantially gainful employment consistent with his educational and occupational experience.  

Prior to obtaining a VA examination, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in August 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since August 2014.

2.  Schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to obtain and/or maintain employment.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The Veteran's level of education, occupational history, etc. but not his advancing age, employment history, and non-service-connected disabilities, should be considered. 

The Veteran's service connected disabilities are: headaches with associated dizziness and chronic fatigue at 50 percent; post-traumatic stress disorder with memory loss at 30 percent; degenerative arthritis, left knee associated with statute post right lateral knee release at 10 percent, and status post right lateral knee release as noncompensable.  His combined service-connected disability evaluation is 70 percent.

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and/or maintaining substantially gainful employment consistent with his education and occupational experience. 

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



